Citation Nr: 0729102	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  03-01 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for cataract of the right 
eye.  



REPRESENTATION

Veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1967 to February 1970.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in October 2000 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
cataract of the right eye.  

In December 2002, the veteran requested a hearing at the RO 
before a Veterans Law Judge.  He was notified in May 2007 of 
a hearing scheduled for June 2007, but he failed to appear 
for the hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran's active service included a tour of duty in the 
Republic of Vietnam in 1967, where he earned a Combat 
Infantryman's Badge and Purple Heart for shrapnel wounds to 
the left eye, among other areas.  The service medical records 
do not show any complaint, finding, history, or treatment of 
a right eye problem.  

After service, VA medical records show that beginning in late 
1995, the veteran complained of vision problems in the right 
eye.  An August 1996 VA outpatient record indicates that the 
veteran noticed decreased vision in the right eye since/after 
starting Plaquenil, which he had been taking since 1994.  A 
VA examiner in August 1996 diagnosed decreased visual acuity 
in the right eye, possibly secondary to trace cataract.  A VA 
examiner in April 2000 diagnosed a cataract developing in the 
right eye.  VA outpatient records dated in June 2000 show a 
diagnosis of decreased visual acuity in the right eye 
secondary to trauma/cataract changes.  

In a November 2000 statement, a VA doctor indicated that the 
veteran had 20/40 visual acuity in the right eye secondary to 
a cataract.  A January 2003 VA outpatient record indicates 
that the veteran had cataracts that were worse in the right 
eye.  In a March 2004 statement, a VA doctor noted that the 
veteran had a reported history of trauma to the eyes, and 
opined that the veteran's cataracts "may have a possible 
correlation."  

The veteran has not been afforded a VA examination to 
ascertain the etiology of his right eye pathology.  

Under the duty to assist, 38 C.F.R. § 3.159(c)(4), the Board 
finds that a medical opinion based on a review of the 
evidence of record is necessary to make a decision on the 
claim.  Accordingly, the claim is REMANDED for the following 
action:

1. Schedule the veteran for a VA eye 
examination to ascertain the etiology of 
the cataract of the right eye.  The 
examiner is asked to render an opinion as 
to whether the cataract of the right eye 
is at least as likely as not related to 
trauma, and, if so whether the trauma was 
the result of an injury or event of 
service origin.  The claims folder must 
be made available to the examiner for 
review.  

The examiner is asked to comment on the 
clinical significance that during service 
there is no documented injury to the 
right eye, but the veteran did sustain an 
injury to the left eye from shrapnel that 
is a service-connected disability.  Also 
the record shows that after service 
decreased visual acuity in the right eye 
was first documented in 1995, 25 years 
after service in 1970. 



In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against 
causation.  

2. After completing the above 
development, adjudicate the claim.  If 
the benefit remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


